Citation Nr: 1101847	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
left knee anterior cruciate ligament deficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of an acquired psychiatric disorder secondary to 
the Veteran's service-connected left knee disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this matter, and it 
is referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from 
September 1999 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. Petersburg, 
Florida.  The transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In a rating decision dated in October 2003 the Veteran was 
granted service connection for left knee anterior cruciate 
ligament deficiency with a rating of 10 percent effective 
September 30, 2003, under Diagnostic Code 5257.  In 
correspondence dated in August 2004 the Veteran averred that her 
disability had worsened, and requested an increased rating.  In 
October 2004, and again in November 2006, she was accorded a C&P 
examination.  Based on findings from these examinations the 
Veteran's request for an increased rating for her service-
connected left anterior cruciate ligament disability was denied.

In November 2010 the Veteran reported for a Travel Board hearing.  
During the hearing she testified that her left knee disability 
had worsened since her 2006 C&P examination.  She stated that her 
knee was injured when it gave way on her in January 2009.  
Hearing transcript, pages 5-7.   In support of her assertion, she 
submitted medical evidence, including hospital and diagnostic 
records, dated after the November 2006 examination. These records 
include diagnoses of posttraumatic arthritis of the left knee, 
anterior cruciate ligament instability, and bucket-handle tear, 
left medial meniscus, with a locked meniscus fragment preventing 
motion.  

VA's Office of General Counsel has determined that a claimant may 
receive separate disability ratings for limitation of motion, 
under Code 5260, and for instability of the knee, under Code 
5257, respectively, since these Codes pertain to different 
symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. 
Reg. 56,704 (1998).   VA's Office of General Counsel has also 
held that when a knee disability is already rated under Code 5257 
for instability of the knee, and there is also x-ray evidence of 
arthritis and limitation of motion severe enough to warrant a 
zero-percent rating under Codes 5260 or 5261, a separate rating 
is available under Codes 5003 or 5010.   VAOPGCPREC 23- 97; 
VAOPGCPREC 9-98.   In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, and 
precedent opinions of the General Counsel of the VA. 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  

In accordance with 38 C.F.R. § 3.327(a), the Veteran should be 
accorded a new examination to determine the current severity and 
extent of her service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination 
regarding her claim for an increased rating 
for her service-connected left knee 
disability.  All indicated tests (including x-
rays) must be performed, and all findings 
reported in detail.  

The examiner must review the claims file and 
assess the current nature and severity of the 
service-connected left knee disability.  The 
examiner must account for all current findings 
in relation to the service-connected 
disability, including the degree of severity 
(mild, moderate, severe) of recurrent 
subluxation or lateral instability.     

Range of motion studies are essential.  Any 
determination should be expressed in terms of 
the degree of additional range of motion loss 
due to pain, weakened movement, excess 
fatigability or incoordination.  The examiner 
must also state whether there are objective 
signs of pain, and opine as to whether any 
such pain could significantly limit functional 
ability during flare-ups or when the knee is 
used repeatedly over a period of time.  This 
determination should be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.  

The claims file should be made available to 
the examiner for review.

2.  After any further development deemed 
necessary, to include any outstanding 
treatment records, adjudicate the issue on 
appeal.  If the benefit sought remains denied, 
furnish the Veteran and her representative a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1).  The 
case should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



